[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO MODIFYCUSTODY CODED 157, PLAINTIFF'S MOTION REGARDING TELEPHONECONTACT CODED 182, AND DEFENDANT'S MOTION TO MODIFY VISITATIONCODED 187
The motion of the plaintiff to modify custody seeks to change the existing joint custody order into an order whereby she would have sole custody. CT Page 1368
From the evidence presented, the court finds that there is a total inability on behalf of the plaintiff and the defendant to communicate with each other. The court therefore finds that it is in the best interest of the minor child that the present order of joint custody modified so as to award the plaintiff sole custody.
The present order regarding telephone contact between the defendant and the minor child has turned out to not be workable. The existing order regarding telephone contact between the defendant and the minor child is vacated. The defendant, in his motion coded 187, seeks to modify the existing visitation order.
The court finds that increased visitation order is in the best interest of the minor child as the defendant has a very close and loving relationship with the minor child, and the child enjoys the time he spends with the defendant.
The court finds that it is in the best interest of the minor child to modify the existing visitation schedule that is in place and therefore enters the following visitation schedule:
A. The defendant shall have visitation on alternate weekends from Friday at 6 p. m. until Sunday at 6 p. m. This schedule shall commence February 13, 1998.
B. The defendant shall have visitation every other Thursday from 5 p. m. to 8 p. m. commencing February 12, 1998.
C. The parties shall alternate the holidays of New Year's Day, Labor Day, Memorial Day, and 4th of July. The defendant shall have Labor Day and 4th of July in the even numbered years and shall have New Year's Day and Memorial Day in the odd numbered years. Visitation shall be from 8 a.m. to 6 p. m.
D. Christmas Eve visitation shall remain as presently scheduled from 5 p. m. to 8 p. m. for the defendant, and Christmas Day visitation shall remain from 10 a.m. to 3 p. m. for the defendant. Both shall be during each year.
E. Easter visitation for the defendant shall remain as presently scheduled from 9 a.m. until 2 p. m. each Easter each year.
F. The defendant shall have each Father's Day from 6 p. m. the prior evening until 7 p. m. on Father's Day. The plaintiff shall CT Page 1369 have Mother's Day each year from 6 p. m. the prior evening through Mother's Day. This order regarding Father's Day and Mother's Day shall take priority over the weekend visitation order. During the Christmas school break and the spring/winter school break, the defendant shall have an additional day added to his first weekend visitation during each such school break so that the weekend visitation will be from Friday at 6 p. m. until Monday at 6 p. m.
G. The defendant shall have one full week during the summer to take place during his vacation. He is to give to the plaintiff not less than thirty days advance written notice of the week that he chooses. That week shall commence on Friday at 6 p. m. and end on Sunday at 6 p. m.
H. In those years in which the child's birthday falls on a Monday, Tuesday, Wednesday or Thursday, the defendant shall have visitation from 5 p. m. to 6 p. m. The defendant shall also have visitation on Halloween from 5 p. m. to 7 p. m. during even numbered years.
Except as otherwise specifically stated in this order, weekend visitation shall control all other visitation. By way of illustration only, in the event the defendant's 4th of July holiday visitation were to fall on a weekend when the child is with the plaintiff then the child remains with the plaintiff during that full weekend.
The plaintiff is ordered to allow any relative of the defendant who she knows to pick up or return the child for the defendant's visitation.
Pick up and return of the child is to be at Dairy  Energy Stop, Clapboard Ridge Road and Padanaram Road, Danbury, Connecticut.
Axelrod, J.